internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-103292-03 date date re legend decedent trust trustee attorney accountant accountant date date date date year dollar_figurex dear sir this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of decedent’s generation-skipping_transfer gst_exemption plr-103292-03 the facts and representations submitted are summarized as follows on date decedent created and funded trust an irrevocable_trust for the benefit of his descendants the form_709 united_states gift and generation-skipping_transfer_tax return which was due on date was not timely filed and no notice of allocation for decedent’s gst_exemption was made decedent died on date in the course of preparing decedent’s form_706 united_states estate and generation-skipping_transfer_tax return it was discovered that no allocation of decedent’s gst_exemption had been made for the transfer to trust on date the required_year form_709 was filed late on date and dollar_figurex of decedent’s gst_exemption was allocated to trust on that form you represent that decedent who was not knowledgeable on tax matters relied upon several professionals including attorney accountant accountant and trustee due to miscommunications between these professionals the gift_tax_return was not timely filed trust provides that the beneficiaries of the trust are the children grandchildren and great-grandchildren of decedent pursuant to sec_2 of the trust specific quarterly payments are to be made to decedent’s daughter granddaughter and great- granddaughters sec_2 further provides that upon the death of daughter daughter’s interest shall be paid to granddaughter if living and if not then to the great-granddaughters share and share alike until trust shall terminate at decedent’s granddaughter’s death her income_interest shall be paid to decedent’s great-granddaughters share and share alike until trust shall terminate upon the death of daughter and granddaughter and the youngest granddaughter attain sec_45 years the trust shall terminate and the balance shall be distributed to decedent’s great-granddaughters share and share alike you have requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of decedent’s gst_exemption for the transfer to the trust on date and that such allocation shall be made based on the value of the property transferred to trust as of the date of the original transfer sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-103292-03 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-103292-03 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the personal representative of decedent’s estate is granted an extension of time of days from the date of this letter to make allocations of decedent’s available gst_exemption with respect to decedent’s transfer to trust on date the allocation will be effective as of the date of the transfer to trust and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated to trust therefore the gst_exemption allocations will be based on the value of the property transferred to trust as of the date of the transfer the allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust plr-103292-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
